LETTS, Judge.
The Department of Health and Rehabilitative Services (HRS) appeals the award of permanent custody of a child to a married couple. We reverse.
The child in question was declared a dependent child and committed permanently to HRS until further order of the court. Thereafter a couple, unrelated to the child, who had taken an interest in his welfare, petitioned to obtain custody of the child and were in fact awarded it by the court over HRS’ objections. However, in light of the fact that the child had already been permanently committed to HRS, pursuant to section 39.41(l)(f), Florida Statutes (1985), it was error to award permanent custody of that child to persons who did not qualify under that statute.
We come to this conclusion with some' reluctance for there is nothing to suggest! that the couple are not loving, suitable and! interested in the child’s welfare. Nonetheless, we must agree with HRS that the couple could not be awarded permanent: custody of the child, under the facts of this! case, over the objections and opposition of I HRS and absent compliance with the stat-i ute. i
This cause is reversed and remanded in accordance herewith.
REVERSED AND REMANDED.
ANSTEAD and GUNTHER, JJ., concur.